FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                         Court of Appeals No. 12-13-00075-CV

                               Trial Court No. 08CV30,196

Key Energy Services, LLC

Vs.

Shelby County Appraisal District and John Leggett and Deborah Leggett
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                   $15.00   Joshua W Carden
Motion fee                                   $10.00   Law Office of Peter William Low
Reporter's record                         $2,000.00   Plaintiff
Clerk's record                            $1,222.00   Unknown
Supreme Court chapter 51 fee                 $50.00   Davis Miles
Filing Fee for New Appeal                   $100.00   Davis Miles
Indigent                                     $25.00   Davis Miles
TOTAL:                                    $3,422.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 28th day of September 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk